Case 2:21-cv-03467-MWF-PD Document 21 Filed 07/26/21 Page 1 of 2 Page ID #:68

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 21-3467 MWF (PDx)                                     Date: July 26, 2021
Title       Alma Polanco v. Experian Information Solutions, Inc., et al.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

      A review of the docket in this action reflects that the Complaint was filed on
April 23, 2021. (Docket No. 1). Defendants Cash Central of California LLC and
Equifax Information Services, LLC were dismissed from this action on June 17,
2021 and July 20, 2021. (Docket Nos. 17 and 20).

      On June 21, 2021, the Court granted a request pursuant to a stipulation
between Plaintiff and Defendant Experian Information Solutions, Inc. to extend the
time for Defendant Experian to respond to the Complaint, to July 1, 2021. To date,
Defendant Experian has not filed a response, and the parties have not stipulated to
an additional extension.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than AUGUST 6, 2021.

         BY DEFENDANT Experian Information Solutions, Inc.: RESPONSE
          TO THE COMPLAINT or a stipulated request to extend the time within
          which Defendant must respond to the Complaint.

                  OR

         BY PLAINTIFF: APPLICATION FOR CLERK TO ENTER DEFAULT
          as to Defendant Experian Information Solutions, Inc.

CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-03467-MWF-PD Document 21 Filed 07/26/21 Page 2 of 2 Page ID #:69

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        CV 21-3467 MWF (PDx)                             Date: July 26, 2021
Title       Alma Polanco v. Experian Information Solutions, Inc., et al.

       No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
respond to the Order to Show Cause by August 6, 2021 will result in the dismissal
of this action.

        IT IS SO ORDERED.

                                                                 Initials of Preparer: RS/sjm




CV-90 (03/15)                       Civil Minutes – General                        Page 2 of 2
